—In an action to foreclose a mortgage, the defendant Ravi Batra appeals (1) from a deficiency judgment of the Supreme Court, Westchester County (Donovan, J.), entered July 24, 1991, which is in favor of the plaintiff and against him in the principal sum of $112,020.11, and appraisal fees in the principal sum of $4,100, (2) from an order of the same court, entered September 12, 1991, which, inter alia, denied his motion to set aside the foreclosure sale based upon fraud and misconduct, and (3) as limited by his brief, from so much of an order of the same court, entered December 12, 1991, as denied that branch of his motion which was to quash subpoenas seeking discovery in connection with enforcement of the deficiency judgment.
Ordered that the judgment entered July 24, 1991, and the order entered September 12, 1991, are affirmed; and it is further,
Ordered that the order entered December 12, 1991, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
A review of the record supports the trial court’s conclusion that at the time the premises was sold pursuant to the judgment of foreclosure, its fair market value did not exceed the actual sale price of $332,824.42. Therefore, based upon the total amount of the foreclosure judgment entered in the *510plaintiffs favor, a deficiency judgment of $112,020.11 was properly awarded pursuant to RPAPL 1371 (2). The appellant’s assertion that the foreclosure sale was infected by fraud is unsupported by the evidence presented.
We have examined the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.